MEMORANDUM OPINION
No. 04-03-00663-CV
Christopher L. WELLS,
Appellant
v.
Bobbi Jo WELLS,
Appellee
From the 407th Judicial District Court, Bexar County, Texas
Trial Court No. 2002-CI-17523
Honorable Janet P. Littlejohn, Judge Presiding
PER CURIAM
Sitting:	Catherine Stone, Justice
		Paul W. Green, Justice
		Sarah B. Duncan, Justice
Delivered and Filed:	October 29, 2003
DISMISSED FOR WANT OF JURISDICTION
	The trial court signed a final judgment on May 8, 2003.  Appellant filed a timely  motion for new
trial, extending the deadline to file the notice of appeal until August 6, 2003.  See Tex. R. App. P. 26.1(a).
Appellant did not file his notice of appeal until September 4, 2003.  Because appellant did not file his notice
of appeal within the required time period, or within the additional fifteen-day grace period provided by the
appellate rules, see Tex. R. App. P. 26.3, appellant did not invoke the jurisdiction of this court.  See Tex.
R. App. P. 25.1(b); Ashley v. Harris County Risk Mgmt., 104 S.W.3d 905, 906 (Tex. App.--Corpus
Christi 2003, no pet.).  Accordingly, we dismiss appellant's appeal for want of jurisdiction.  See Tex. R.
App. P. 42.3(a).
							PER CURIAM